Case 14-29827   Doc 82   Filed 12/17/18 Entered 12/17/18 13:32:19   Desc Main
                           Document     Page 1 of 6
Case 14-29827   Doc 82   Filed 12/17/18 Entered 12/17/18 13:32:19   Desc Main
                           Document     Page 2 of 6
Case 14-29827   Doc 82   Filed 12/17/18 Entered 12/17/18 13:32:19   Desc Main
                           Document     Page 3 of 6
Case 14-29827   Doc 82   Filed 12/17/18 Entered 12/17/18 13:32:19   Desc Main
                           Document     Page 4 of 6
Case 14-29827   Doc 82   Filed 12/17/18 Entered 12/17/18 13:32:19   Desc Main
                           Document     Page 5 of 6
Case 14-29827   Doc 82   Filed 12/17/18 Entered 12/17/18 13:32:19   Desc Main
                           Document     Page 6 of 6
